Citation Nr: 1119514	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-01 020	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to hepatitis B.

2.  Entitlement to a compensable rating for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from September 1970 to September 1973, and from July 1978 to December 1982, and active duty for training from February to September 1984.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2006 rating action that denied service connection for hepatitis C, and a compensable rating for hepatitis B.

By decision of December 2009, the Board remanded the issues of service connection for hepatitis C and a compensable rating for hepatitis B to the RO for further development of the evidence and for due process development.

The issue of service connection for hepatitis C, to include as secondary to hepatitis B, is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the increased rating claim on appeal has been accomplished.

2.  The veteran's hepatitis B is manifested by intermittent fatigue and decreased energy levels, and may or may not be responsible for right upper quadrant pain, nausea, anorexia, and arthralgia, but does not cause any incapacitating episodes.



CONCLUSION OF LAW

The criteria for a 10% rating for hepatitis B are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7345 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the increased rating claim on appeal has been accomplished.  

A September 2005 pre-rating RO notice informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim, and of what was needed to establish entitlement to an increased rating (evidence showing that a service-connected disability had worsened).  Thereafter, they were afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2005 letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2005 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the September 2005 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the June 2006 rating action on appeal.
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the November 2006 Statement of the Case (SOC), and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability information in a January 2010 letter.    
 
Additionally, the Board finds that all necessary development on the increased rating claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim.  The Veteran was afforded VA examinations in January 2006 and May 2010.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the increased rating matter on appeal.    

Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the increased rating claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.
 
The Veteran contends that his hepatitis B is more disabling than currently evaluated.  He asserts that fatigue requires him to take approximately 3 sick days off work per month, and that he suffers from decreased energy levels, periodic right upper quadrant pain 1 day per month, occasional nausea, some anorexia, and generalized aches of the muscles, knees, and hands.

Under the criteria of 38 C.F.R. § 4.114, DC 7345, nonsymptomatic chronic liver disease without cirrhosis (including hepatitis B) warrants a 0% rating.  

A 10% rating requires intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 1 week, but less than 2 weeks, during a past 12-month period.  

A 20% rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) with dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks, but less than 4 weeks, during a past 12-month period.  

A 40% rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during a past 12-month period.

A 60% rating requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during a past 12-month period, but not occurring constantly.

A 100% rating requires near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).    

For purposes of evaluating conditions under DC 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

On August 2005 VA outpatient examination, the Veteran complained of back pain with prolonged sitting.  On examination, weight was 169.5 pounds.  The assessments included stable hepatitis B.  

On January 2006 VA examination, the examiner commented that the veteran's abnormal liver enzymes were due to his alcohol abuse, not hepatitis.  He denied a history of cirrhosis.  Current examination showed no hepatomegaly or clinical jaundice.  The diagnosis was stable hepatitis B.

On May 2010 VA gastrointestinal examination, the Veteran gave a 5-year history of fatigue and decreased energy levels, and a 3-year history of periodic right upper quadrant pain 1 day per month, and occasional nausea.  He also noted some anorexia.  Because of fatigue, he took approximately 3 sick days off work per month.  He did not go to a doctor, but rested at home.  He also noted generalized aches of the muscles, knees, and hands.  On examination, the liver edge was not palpable, and there was no splenomegaly or jaundice.  An abdominal ultrasound showed slightly coarse liver texture which may be consistent with hepatitis.  Definite cirrhosis was not appreciated.  The diagnoses included chronic hepatitis B, E Antigen negative with minimal aminotransferase elevation, but viral load > 20,000 IU.  The physician commented that the veteran's several-year history of significant, nonspecific fatigue was a well-established symptom of chronic hepatitis B that caused him to miss 3 days of work per month, and that other symptoms of nausea, anorexia, and periodic right upper quadrant pain may be due to the hepatitis B, but may also be due to worsening (non-service-connected) gastroesophageal reflux disease or esophagitis.  She opined that, regardless, these symptoms were not severe enough to have caused any incapacitating episodes.

On that record, the Board finds that the medical evidence supports the assignment of a 10% schedular rating for the veteran's hepatitis B, based on the May 2010 examination findings of intermittent fatigue and decreased energy levels, and possibly related right upper quadrant pain, nausea, anorexia, and arthralgia.  However, the abovementioned medical evidence does not show daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) with dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks, but less than 4 weeks, during a past 12-month period that would warrant a 20% schedular rating under DC 7345.

Additionally, the Board finds that there is no showing that, at any time during the rating period under consideration, the veteran's hepatitis B has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected hepatitis B is inadequate.  A comparison between the level of severity and symptomatology of the veteran's hepatitis B with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider residuals of chronic liver disease without cirrhosis (including hepatitis B) such as fatigue, malaise, anorexia, nausea, vomiting, arthralgia, right upper quadrant pain, weight loss, hepatomegaly, dietary restriction, medication, incapacitating episodes, malnutrition, and near-constant debilitating symptoms.

Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports do not objectively show that his hepatitis B alone markedly interferes with employment (i.e., beyond that contemplated in the assigned schedular rating), or requires frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards, and the Board finds that the assigned schedular rating for that disability is adequate in this case.  In this regard, the Board notes that the May 2010 VA physician observed that the Veteran continued to work, but that he took approximately 3 sick days off work per month because of fatigue. 
 
In short, there is nothing in the record to indicate that the service-connected hepatitis B on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the evidence supports a 10%, but not more than 10%, rating for hepatitis B under the applicable criteria, and that the appeal is thus granted to that extent.


ORDER

A 10% rating for hepatitis B is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Considering the record in light of the duties imposed by the VCAA, the Board finds that all notice and development action needed to render a fair decision on the claim for service connection for hepatitis C, to include as secondary to hepatitis B, on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).

In December 2009, the Board remanded this case to the RO to afford the Veteran a VA gastrointestinal examination and to obtain medical opinions as to the relationship, if any, between any currently-diagnosed hepatitis C and the veteran's military service, and his service-connected hepatitis B.  The Board specifically requested the examiner to furnish opinions as to whether it was at least as likely as not that any hepatitis C was related to the veteran's military service, or due to or aggravated by his service-connected hepatitis B.  Although E. M. Karandish, M.D., at the John Cochran Division of the St. Louis, Missouri VA Medical Center (VAMC) responded in May 2010, she failed to answer this question with respect to the matter of secondary service connection in the requested manner.
    
If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence," including the use of equivocal language such as "may or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  An examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).    

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a supplemental statement from Dr. Karandish at the St. Louis VAMC to resolve the issue on appeal.  The RO is advised that a new examination of the Veteran is not necessary unless Dr. Karandish is unable to furnish the additional information without another examination of the Veteran, or Dr. Karandish is unavailable, and a new examination by another physician is necessary.  

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the service connection claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should return the claims folder to E. M. Karandish, M.D., at the John Cochran Division of the St. Louis, Missouri VAMC for a detailed medical statement to supplement her prior May 2010 medical opinion regarding the relationship, if any, between any currently-diagnosed hepatitis C and the veteran's service-connected hepatitis B.  

Dr. Karandish should specifically review the evidence in the claims folder and render an opinion for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that the veteran's hepatitis C was caused or aggravated by the service-connected hepatitis B.  If aggravation of any hepatitis C by the service-connected hepatitis B is found, the physician should attempt to quantify the degree of additional hepatitis C disability resulting from the aggravation.    
 
If Dr. Karandish is unable to furnish the additional medical opinion in the manner requested by the Board without another examination of the Veteran, or Dr. Karandish is unavailable, the RO should schedule the Veteran for a new examination to obtain the requested answer to the specific abovementioned medical questions.     

In reaching her opinion, the physician should provide a detailed discussion of the veteran's documented medical history and assertions, and set forth the complete rationale for the conclusions and opinion reached in a printed (typewritten) report.  

2.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655, as appropriate. 

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the service connection claim on appeal in light of all pertinent evidence and legal authority, to include application of the provisions of 38 C.F.R. § 3.655, as appropriate.
 
5.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


